*221The opinion of the court was delivered by.
Valentine, J.:
The only question involved in this case is whether chapter 74 of the Laws of 1886, “An act authorizing and directing the county commissioners of Shawnee county to levy an assessment to build a jail and jailer’s residence,” approved February 4, 1886, is constitutional’ and valid, or not. The court below, the superior court of Shawnee county, upon an application for a temporary injunction, held it to be constitutional and valid, and refused the injunction; (3 Kas. L. J. 118;) and from that refusal the plaintiffs bring the case to this court. The question is now of but very little importance, for the jail and the jailer’s residence — one building — have already been built, and all the other matters and things which the plaintiffs wish to have restrained have been performed. Really the only material question left in the case is, who shall pay the costs ? "We think the act is valid. The words “levy an assessment,” in the title to the act, were intended to mean levy a tax, and as the tax was “to build a jail and jailer’s residence,” the legislature had authority to provide in the body of the act, as it did, for the building of such jail and jailer’s residence, including all the necessary details. The jail and the jailer’s residence were intended to be only one building.
Even if Shawnee county already had a jail, that fact would not prevent the legislature from giving authority to the county commissioners to build another jail; and the fact that there may have been a general law authorizing the building of county jails would not prevent the legislature from passing a special act for the same purpose, provided the general law could not well be made applicable. Also, the fact that the act authorizes the county commissioners to build a jail without submitting the question to a vote of the electors of Shawnee county, we do not think renders the act void. In fact, we think the act is-valid, and the judgment and order of the court below will be affirmed.
All the Justices concurring.